This suit was instituted by appellee against appellant to cancel an assignment or deed made by him to appellant of his royalty interest in certain coal lands in Henderson county, Tex. As grounds for relief, he alleged that Shelton falsely represented to him that the coal company, which owned the lease, was insolvent, and that appellee would lose his royalty, unless he sold it; that believing the representations of Shelton, he made the deed in question. He further alleged that the royalty interest was worth many times more than the amount he received from Shelton.
The following issues were submitted to the jury, answered as indicated:
(1) "Was the Liberty Coal Company insolvent on the 5th day of March, 1923, the day on which plaintiff A. J. Overton, sold defendant, R.S. Shelton, his royalty rights in the coal underlying the land described in plaintiff's petition? Answer `Yes' or `No.'" Answer: "No."
(2) "Did the defendant, R.S. Shelton, represent to plaintiff, A. J. Overton, on said 5th day of March, 1923, that the Liberty Coal Company was insolvent and unable to pay its debts? Answer `Yes' or `No.'" Answer: "Yes."
(3) "Did the plaintiff, A. J. Overton, believe and rely on the statement made by the defendant, R.S. Shelton, that the coal company was insolvent, and was he, A. J. Overton, thereby induced to seil his royalty rights to defendant, R.S. Shelton? Answer `Yes' or `No.'" Answer: "Yes."
(4) "What do you find from the evidence was the reasonable value of the royalty rights of the plaintiff, A. J. Overton, on said 5th day of March, 1923, when he sold and transferred the same to defendant, R.S. Shelton? Answer as you find the facts to be." Answer: $8,000."
Appellant's assignments attacking the verdict of the jury cannot be sustained, since the evidence is abundantly sufficient to sustain the answers of the jury to the questions submitted.
Appellant also complains that the court refused to permit him to show that appellee gave only $50 for the royalty interest. No error was committed in the exclusion of this evidence. The amount paid by appellee for this royalty interest was not an issue between appellant and appellee.
The judgment of the trial court is in all things sustained.
Affirmed.